As filed with the Securities and Exchange Commission on May 9, 2013 33 Act File No. 033-75116 40 Act File No. 811-08352 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 38 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 38 [ X ] (Check appropriate box or boxes.) LKCM FUNDS (Exact Name of Registrant) c/o Luther King Capital Management 301 Commerce Street, Suite 1600 Fort Worth, Texas 76102 (Address of Principal Executive Office) Registrant's Telephone Number (817) 332-3235 c/o U.S. Bancorp Fund Services, LLC 615 E. Michigan Street, Milwaukee, WI 53202 (Name and Address of Agent for Service) Copy to: Kathy Kresch Ingber, Esq. K&L Gates LLP 1601 K. Street, N.W. Washington, DC20006 It is proposed that this filing will become effective (check appropriate box) [ X ] immediately upon filing pursuant to paragraph (b) [ ] On (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. This Post-Effective Amendment (“PEA”) No. 38 to the Trust’s Registration Statement on FormN-1A hereby incorporates PartsA, B and C from the Trust’s PEANo.37 on FormN-1A filed April 29, 2013.This PEANo.38 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEANo.37 to the Trust’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for the effectiveness of this Registration Statement under Rule 485(b) under the Securities Act and has duly caused this Post-Effective Amendment No. 38 to the Registration Statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Fort Worth and State of Texas on May 9, 2013. By: /s/ J. Luther King, Jr. J. Luther King, Jr. President Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment No. 38 to the Registration Statement of the Registrant as it relates to the LKCM Funds has been signed below by the following persons in the capacities and on the date(s) indicated. Name Title Date /s/J. Luther King, Jr. Trustee, President andChief May 9, 2013 J. Luther King, Jr. Executive Officer H. Kirk Downey * Chairman and Trustee May 9, 2013 H. Kirk Downey Richard J. Howell * Trustee May 9, 2013 Richard J. Howell Larry J. Lockwood* Trustee May 9, 2013 Larry J. Lockwood Steven R. Purvis* Trustee and Vice President May 9, 2013 Steven R. Purvis Earle A. Shields, Jr.* Trustee May 9, 2013 Earle A. Shields, Jr. /s/Jacob D. Smith Chief Financial Officer May 9, 2013 Jacob D. Smith * /s/ Jacob D. Smith Jacob D. Smith Attorney-in-fact pursuant to the Power of Attorney filed on April 29, 2013 and incorporated herein by reference. EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
